DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’s REMARK
Claim 15 recites “One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing….”  and creates a possible 101 issues. The TC 2600 CRM guidance states that is not sufficient for a claim to recite tangible, which can also include ineligible signals.  However, para [0044] of the specification discloses  “Tangible processor-readable storage media excludes communications signals and includes volatile and nonvolatile”. Since This paragraph appears to exclude communications signals in the Tangible processor-readable storage media, I have concluded that claims 15-20 are eligible and adding “Non-transitory” in the claim is not necessary. Hence claim 15 is not rejected under 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,342,950 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above US Patent teaches a method of filtering out-of-band radio frequency emissions generated by wireless transmission of a first signal by a first transmitter from a wireless transmission of a second transmitter, the method comprising: communicating the first signal from the first transmitter to the second transmitter via one or more wired connections; inverting an out-of-band portion of a modulated format of the first signal to generate an inverted out-of-band component signal. 
Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the current pending application to include a method of filtering out-of-band radio frequency emissions generated by wireless transmission of a first signal by a first transmitter from a wireless transmission of a second transmitter, the method comprising: communicating the first signal from the first transmitter to the second transmitter via one or more wired connections; inverting an out-of-band portion of a modulated format of the first signal to generate an inverted out-of-band component signal in order to facilitate communication between the first transmitter and the second transmitter via one or more wired connections. Such modification would ensure the wireless transmission of the inverted out-of-band component signal in the filtering second signal by the second transmitter to be synchronized with the wireless transmission of the first signal by the first transmitter so that noise resulting from the coupling of an aggressor transmitter's out-of-band RF emissions into a victim transmitter's transmission signal could be cancelled out or diminished without the need for additional hardware bandpass filters.

17/728,630
11,342,950 B2
1. A method of filtering out-of-band radio frequency emissions generated by wireless transmission of a first signal by a first transmitter from a wireless transmission of a second transmitter, the method comprising: 




inverting an out-of-band portion of a modulated format of the first signal to generate an inverted out-of-band component signal; 
combining the inverted out-of-band component signal with a second signal of the second transmitter to create a filtering second signal; and wirelessly transmitting the filtering second signal from the second transmitter concurrently with wireless transmission of the first signal by the first transmitter, wherein the wireless transmission of the inverted out-of-band component signal in the filtering second signal by the second transmitter is synchronized with the wireless transmission of the first signal by the first transmitter.
1. A method of filtering out-of-band radio frequency emissions generated by wireless transmission of a first signal by a first transmitter from a wireless transmission of a second transmitter, the method comprising: communicating the first signal from the first transmitter to the second transmitter via one or more wired connections; 
inverting an out-of-band portion of a modulated format of the first signal to generate an inverted out-of-band component signal; 
combining the inverted out-of-band component signal with a second signal of the second transmitter to create a filtering second signal; and wirelessly transmitting the filtering second signal from the second transmitter concurrently with wireless transmission of the first signal by the first transmitter, wherein the wireless transmission of the inverted out-of-band component signal in the filtering second signal by the second transmitter is synchronized with the wireless transmission of the first signal by the first transmitter.
8. A system for filtering out-of-band radio frequency emissions, the system comprising: a first transmitter; a second transmitter; 




a signal inverter configured to invert an out-of-band portion of a modulated format of a first signal to generate an inverted out-of-band component signal; 
a signal combiner configured to combine the inverted out-of-band component signal with a second signal of the second transmitter to create a filtering second signal; 
and a transmitter synchronizer configured to wirelessly transmit the filtering second signal by the second transmitter concurrently with wireless transmission of the first signal by the first transmitter, the wireless transmission of the inverted out-of-band component signal in the filtering second signal by the second transmitter being synchronized with the wireless transmission of the first signal by the first transmitter.
8. A system for filtering out-of-band radio frequency emissions, the system comprising: a first transmitter; a second transmitter; 
one or more wired connections configured to communicate a first signal from the first transmitter to the second transmitter; 
a signal inverter configured to invert an out-of-band portion of a modulated format of the first signal to generate an inverted out-of-band component signal; 
a signal combiner configured to combine the inverted out-of-band component signal with a second signal of the second transmitter to create a filtering second signal; 
and a transmitter synchronizer configured to wirelessly transmit the filtering second signal by the second transmitter concurrently with wireless transmission of the first signal by the first transmitter, the wireless transmission of the inverted out-of-band component signal in the filtering second signal by the second transmitter being synchronized with the wireless transmission of the first signal by the first transmitter.
15. One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic communication device a process of filtering out-of-band radio frequency emissions generated by wireless transmission of a first signal by a first transmitter from a wireless transmission of a second transmitter, the process comprising: 




inverting an out-of-band portion of a modulated format of the first signal to generate an inverted out-of-band component signal; 
combining the inverted out-of-band component signal with a second signal of the second transmitter to create a filtering second signal; 
and wirelessly transmitting the filtering second signal from the second transmitter concurrently with wireless transmission of the first signal by the first transmitter, wherein the wireless transmission of the inverted out-of-band component signal in the filtering second signal by the second transmitter is synchronized with the wireless transmission of the first signal by the first transmitter.
15. One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic communication device a process of filtering out-of-band radio frequency emissions generated by wireless transmission of a first signal by a first transmitter from a wireless transmission of a second transmitter, the process comprising: communicating the first signal from the first transmitter to the second transmitter via one or more wired connections; 
inverting an out-of-band portion of a modulated format of the first signal to generate an inverted out-of-band component signal; 
combining the inverted out-of-band component signal with a second signal of the second transmitter to create a filtering second signal; 
and wirelessly transmitting the filtering second signal from the second transmitter concurrently with wireless transmission of the first signal by the first transmitter, wherein the wireless transmission of the inverted out-of-band component signal in the filtering second signal by the second transmitter is synchronized with the wireless transmission of the first signal by the first transmitter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200076566-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633